Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION SARBANES - OXLEY ACT OF 2002 In connection with the Annual Report of China XD Plastics Company Limited (the “Company”), on Form 10-K/A for the year ended December31, 2010 as filed with the Securities and Exchange Commission (“SEC”) on the date hereof (the “Report”), each of the undersigned, Jie Han, Chief Executive Officer of the Company and Taylor Zhang, Chief Financial Officer of the Company, certifies, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: the Report fully complies, in all material respects, with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Jie Han Name: Jie Han Title: Chief Executive Officer (Principal Executive Officer) April 26, 2011 /s/ Taylor Zhang Name: Taylor Zhang Title: Chief Financial Officer (Principal Financial and Accounting Officer) April 26, 2011
